Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 8 July 2021 have been entered. Claims 1, 3, 4-7, 11, 13-17, 20 have been amended.  No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 9, and 17 being independent.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following references were considered (among others) in determining the patentability of claims 1-20:

Regarding claim 1, Black et al. (“Black”, US Patent 10529137 B1) discloses a method comprising: 
accessing, by a volumetric capture system, a machine learning model associated with bodies of a particular body type (Black (Abstract) detects a pose associated with a human using a trained machine learning model.); 
accessing, by the volumetric capture system, a two-dimensional (2D) image captured by a capture device (Black (column 16 lines 1-4) receives an input image , the 2D image depicting a body present at the real-world scene (Black (column 2 lines 19-34) generates an augmented image from camera image data.), the body being of the particular body type (Black (column 16 lines 1-4) receives an input image depicting a human in a certain pose.); 
identifying, by the volumetric capture system using the machine learning model and based on the 2D image, a 2D joint location, from a perspective of the capture device (Black (column 19 lines 35-52) uses a perspective camera model to project joints onto the image.), of a particular joint of the body (Black (column 18 lines 32-42) can train a pose detection model to identify joint locations in the input image (2D from a camera (column 2 lines 19-34)).);
generating, by the volumetric capture system, a three-dimensional (3D) reference model of the body (Black (column 1 line 50 to column 2 line 4) identifies the pose and the shape (3D contours) of the body.) over a time period during which the body undergoes a deformation (Black (column 16 lines 43-63) augments the image if the pose has substantially changed.  Black uses the shape identification module to generate a 3D representation representing the contours of the body.),
representing the particular joint of the body at a 3D joint location that is determined based on the 2D joint location identified using the machine learning model. (Black (column 18 lines 32-42) identifies a 2D array of joint locations in the input image, then uses a shape detection model to fit a 3D body model to the identified joint locations.)

located a real-world scene (Black370 [0018] enables the estimation of body shape using digital cameras.),
reference model including a mesh having a plurality of vertices. (Black370 [0120] associates the surface mesh of a body with a kinematic skeleton.)

Peterson et al. (“Peterson”, US Patent 7342580 B1) discloses compressing, by the volumetric capture system, the 3D reference model (Peterson (Abstract) compresses 3D animation models.) by generating: 
a key frame that independently represents the 3D reference model at a first point in time during the time period (Peterson (column 1 lines 43-65) uses an initial/reference model for selected frames of an animation sequence.),
an update frame associated with the key frame and that dependently represents the 3D reference model at a second point in time during the time period. (Peterson (column 1 lines 43-65) saves differences in the control vertices for subsequent frames based on the relative position of the control vertices in the reference model.)

Lee et al. (“Lee”, US Pre-Grant Publication 20190213773 A1) and Wen et al (“Wen”, US Pre-Grant Publication 20190253638 A1) disclose key frame including vertex position data for the mesh at the first point in time, and further including vertex connectivity data and texture map data for the mesh at the first point in time and throughout the time period. (Lee (Fig. 8A [0136]) illustrates a deformation graph that 

Zhang (US Pre-Grant Publication 20190026942 A1) discloses the update frame including updated vertex position data for the mesh at the second point in time, excluding vertex connectivity data for the mesh at the second point in time. (Zhang [0024] discloses a re-mesh algorithm for a keyframe. For inter-frames, the same connectivity over consecutive frames is used while vertices deform.  If mesh connectivity is updated, the encoding of the keyframe is updated.)

However, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the update frame excluding texture map data for the mesh at the second point in time.

Regarding claim 11, in light of the allowance of claim 1, the system in claim 11 is similar and performed by the method in claim 1. Therefore, claim 11 is allowed for the same reasons as claim 1.

Regarding claim 20, in light of the allowance of claim 1, the medium in claim 20 is similar and performed by the method in claim 1. Therefore, claim 20 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613